Citation Nr: 0614212	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left elbow 
disorder.

3.  Entitlement to service connection for bilateral rotator 
cuff tendinitis.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for hematuria.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for gastritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1968 to June 1990.  
Some service records are in the file.  However, in the period 
shortly before separation, the veteran was stationed in 
Bahrain with the U.S. Navy, and soon after he left there, the 
area was overrun and apparently records were lost.  It is not 
shown that a special search for all records has been 
undertaken within the guidelines issued for Persian Gulf War 
veterans.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Philippines.

In a decision in January 2003, the Board increased the 
evaluation assigned for the veteran's service-connected 
sebaceous cyst of the mid-back from noncompensable to 10 
percent disabling.  

Under the regulations then in effect, in January 2003, the 
Board also endeavored to develop the evidence on the issues 
shown on the front page of this decision.

In the interim, the regulations were changed, and the Board 
was required to remand the case for development on those 
issues in a decision in October 2003.  Additional private 
clinical records have been obtained, although a nexus opinion 
was neither solicited nor obtained with regard to the current 
problems and the disabilities claimed to have developed as a 
result of service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's available service records are in a packet in 
the claims file.

He was examined by VA in 1990, soon after separation, but the 
examination does not appear to be entirely complete.  It is 
unclear the extent to which he has been examined or seen 
since then by VA.

Private treatment records show that the veteran now has all 
of the claimed disabilities, and in some instances such as 
relate to the back, the noted clear-cut statement of history 
is that the symptoms started in service.  However, there is 
no nexus opinion of record in that regard.

The veteran has indicated he has been frustrated by the lack 
of evidence.  This is understandable.  But it is not entirely 
clear from his statements whether he understands that it is 
the lack of documentation of chronic symptoms or disability 
between service and present that is wanting in his case.

Based on revised regulations, VA is under a heightened 
obligation to assist in the development of pertinent 
evidence, and to ensure due process.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has any additional 
evidence with regard to the claimed 
disabilities, he should provide it; the RO 
should assist as possible.

The RO should undertake a special search 
along with the service department in 
accordance with the guidelines for records 
from Persian Gulf War veterans in an 
effort to obtain all available data which 
should be added to the claims file.  The 
efforts to collect such data should be 
fully documented.

2.  The case should then be forwarded to a 
VA examiner for an examination of all of 
the clinical records, and an opinion as to 
the probable duration, nature and etiology 
of the claimed disabilities; whether they 
were present in service or whether they 
are as likely as not otherwise 
attributable thereto; and if not, to what 
are they attributable.  The opinions 
should be annotated to the evidence of 
record.  If the evidence is inadequate for 
such an opinion, the examiner should so 
state and the veteran should be scheduled 
for a comprehensive VA examination to 
assist in that regard.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued, and the veteran should 
be afforded a reasonable opportunity to 
respond.  

The case should then be returned to the 
Board for further appellate review.  

The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


